Citation Nr: 1722392	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder diagnosed as bipolar and claimed as depressive disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1953 to August 1956.
This case comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014 and August 2015, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's diagnosed acquired psychiatric disorder was present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his military service.

2.  The most probative evidence shows that the Veteran does not have a current diagnosis of posttraumatic stress disorder (PTSD) and does not meet the applicable criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for an acquired psychiatric disorder.  His service treatment records are negative for complaints, diagnoses, or treatment of any acquired psychiatric disorder or symptoms.  The record does reflect that, while serving in the Navy in March 1956, the Veteran was administered sulfonamides and had a profound allergic reaction. 

In a July 2010 private psychological evaluation, Dr. W.J.A. diagnosed the Veteran with depressive disorder, not otherwise specified.  At that time, it was noted that the Veteran was diagnosed with depression some 20 years after discharge from the Navy, which was treated with medication.  At the time of the examination, the Veteran reported insomnia, fatigue and loss of energy, and cognitive difficulties were noted.  As for a nexus between the Veteran's military service and his depressive disorder, Dr. W.J.A. concluded that it was as likely as not that the Veteran's symptoms were related to the in-service incident regarding the allergic reaction to sulfa.  However, the doctor provided no rationale for this conclusion. 

In March 2011, the Veteran underwent a VA mental disorders examination.  At that time, he was diagnosed with Bipolar Disorder.  As noted in its August 2015 remand, the examiner provided an opinion regarding service connection for depression as due to the Veteran's in-service allergic reaction to sulfonamides, and mentioned PTSD but did not diagnose such.  Based on such inadequacies, the Board ordered a new examination.

Thus, in February 2016, the Veteran underwent a new VA examination.  At that time, the psychologist found that the Veteran did not meet the criteria, under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), for PTSD.  Instead, he was diagnosed with unspecified depressive disorder, per his given history.  This was the only mental disorder diagnosed at that time.  The psychologist noted that the Veteran was taking an anti-depressant and being seen by another psychologist.  The Veteran reported experiencing anger issues and nightmares of unspecified content.  The psychologist indicated that the Veteran's responses to a questionnaire regarding depressive symptoms suggested that he was suffering from clinical depression.  He concluded that such symptoms were not related to the Veteran's military experiences.  

As explanation, it was noted that the Veteran was discharged from the Navy 50 years prior and, by his report, functioned reasonably well until he was injured on the job in 1983.  The psychologist reiterated that the Veteran did not meet the criteria for a diagnosis of PTSD, as there was no exposure to trauma per the DSM definition.  Testing confirmed this.  The Veteran's alleged stressor-his in-service allergic reaction to a sulfa drug-did not meet the criteria to qualify as a trauma stressor.  In addition, he did not report any nightmares or other re-experiencing symptoms.  The examiner noted that the Veteran had experienced multiple recent transient ischemic attacks and had been diagnosed with Parkinson's disease. 

In August 2016, the VA psychologist provided an addendum opinion in which he reiterated that it was less likely than not that the Veteran's diagnosed mental health disorder was incurred in, or caused by, his military service.  As rationale, the psychologist indicated that the Veteran did not meet the diagnostic criteria for PTSD, as he was not exposed to a traumatic stressor.  Even if he were, it was noted, his reported symptoms do not rise to the level of a formal PTSD diagnosis.  Had the Veteran been exposed to a life-threatening stressor while in service, it would have surfaced decades prior.  Instead, medical records indicated that the Veteran's diagnosis of depression was relatively recent.  The psychologist concluded that the depression was likely due to a recent medical history that included multiple transient ischemic attacks and strokes.  Such neurological insults and resulting cognitive impact can cause clinical depression, he concluded.  

Based upon the evidence of record, the Board finds that the Veteran's diagnosed acquired psychiatric disorder was not present until many years after service and is not etiologically related to his military service. 

As noted above, service treatment records are negative for complaints, diagnoses, or treatment of any acquired psychiatric disorder or symptoms.  The Veteran indicated that he first sought treatment for depression in the 1980's, which is nearly 25 years after his period of military service.  This 25-year period without complaints of psychiatric symptoms weighs against a claim that the Veteran's diagnosed acquired psychiatric disorder is related to his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In addition, the VA examiner who authored opinions in February and August 2016 concluded that the Veteran's psychological disorder was not related to his military service.  The Board finds these opinions to be highly probative, as they are based on examination of the Veteran and thorough review of his claims file.  Moreover, the psychologist provided a detailed rationale in support of the opinions provided, with clear conclusions, supporting data, and reasoned medical explanations.  Accordingly, they are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

By contrast, Dr. W.J.A. provided no rationale for her July 2010 conclusion that the Veteran's depressive disorder had its origins in his military service, to include the allergic reaction to the sulfa drug.  Therefore, the Board affords this opinion little, if any, probative weight. 

The Board further notes that, in its September 2014 remand, it expanded the Veteran's claim to include not just PTSD which was the Veteran's original characterization of his claim, but also depressive disorder, a subsequent characterization of the claim made by the Veteran.  Citing Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board characterized the claim as one for an acquired psychiatric disorder which encompassed all diagnosed mental health disabilities.  As the record contains diagnoses of PTSD, the Board will address whether service connection is warranted for such.

To that end, the Board notes that the Veteran's record contains two medical opinions authored by Dr. P.J.Y., and an opinion by Dr. M.R.M., a psychologist, which indicate that the Veteran was diagnosed with PTSD. 

In a July 2010 consultation report, Dr. P.J.Y., a chiropractor licensed in the state of Florida, concluded that the Veteran had "issues of post traumatic stress." He then listed symptoms which he believed indicated were a result of such a condition.  The doctor did not address a nexus, if any, between the mental condition and military service.  

In her September 2014 opinion, Dr. M.R.M. diagnosed the Veteran with PTSD, indicated that the trauma was associated with an "acute medical crisis" while serving in the U.S. Navy, presumably the Veteran's March 1956 allergic reaction. She listed symptoms she believed resulted from PTSD, but did not provide a rationale as to why she believed that the Veteran's "medical crisis" resulted in the condition. 

In September 2015, Dr. P.J.Y. authored an additional opinion, in which he determined that the Veteran's in-service reaction to medication put him "in fear of loosing [sic] his" life.  He described the Veteran's reaction to the medication and described how it caused a fear of a loss of life.  Dr. P.J.Y. determined that there was a progressive and persistent "psychological overlay" which had "substantially contributed to" PTSD.  

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f) (2016).  The Board notes that the DSM-IV has been updated to the DSM-5 for applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the Veteran's appeal was certified to the Board in July 2014.  Therefore, the diagnostic criteria of the DSM-IV are applicable in the present case. 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2016).

Here, neither of Dr. P.J.Y.'s opinions, nor that of Dr. M.R.M., contains a diagnosis of PTSD rendered in accordance with the DSM-IV, as required by 38 C.F.R. 
§ 4.125 (a).  Also, importantly, it would not appear that a diagnosis of PTSD is within the competence of Dr. P.J.Y., who is a licensed chiropractor.  In this regard, it is commonly understood that a chiropractor's practice is limited to treatment of conditions involving the neuromusculoskeletal system, and not psychiatric conditions.  See, e.g., Wise v. Shinseki, 26 Vet. App. 517 (2014) (the presumption of regularity in the selection of a medical professional cannot be applied when the expert's opinion itself creates an appearance of irregularity); see also Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Thus, these opinions are afforded no probative weight on the question of whether the Veteran has a diagnosis of PTSD, and if so, whether it is related to his military service. 

By contrast, the VA psychologist who authored opinions in February and August 2016 explicitly found that the Veteran did not meet the criteria for PTSD under the DSM.  He further concluded that, even if the Veteran had been exposed to a traumatic stressor in service-and the Board notes that, during the appeal, the Veteran asserted that he watched a fellow sailor fall from a ship to his death-he did not exhibit symptoms of PTSD and could not be formally diagnosed with such.  

Therefore, the only probative opinion of record explicitly found that the Veteran did not have a diagnosis of PTSD.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  Thus, the Veteran's claim for PTSD-as per the original characterization of the claim-must also be denied. 

Moreover, the Board finds that while the Veteran alleges that his acquired psychiatric disorder is due to his military service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of a psychiatric disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Unlike disabilities that may be observable as to their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation, and psychiatric diagnoses are generally the province of medical professionals.  See Clemons, supra ("[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his acquired psychiatric disorder.

After careful consideration of the lay and medical evidence of record, the Board finds that the most probative evidence is against a grant of service connection for the Veteran's acquired psychiatric disorder.  38 C.F.R. § 3.303 (2016).  In reaching such a conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016); Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as bipolar and claimed as depressive disorder, is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


